DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McVicker(USPATENT: 9437519, hereinafter McVicker) in view of Shen (USPATENT: 2014/0091461, hereinafter Shen).


Re claim 1 McVicker discloses in Fig 3A, please see modified figure in office action, an electronic apparatus comprising: a semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
an electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) for receiving the semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];

a lid(6/17)[col4,lines1-10 of McVicker] secured to the electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) and covering the semiconductor device, the lid having a zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker].

McVicker does not specifically teach a one-piece lid 

Shen discloses in Fig 8B, please see modified figure in office action,  a one-piece lid (1000 of Shen).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Shen to the teachings of McVicker in order to have the risk of delamination failure may be reduced [0030, Shen].  In doing so, a one-piece lid (1000 of Shen)  secured to the electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) and covering the semiconductor device, the one-piece lid  (1000 of Shen) having a zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker].



The limitations “an electronic packaging substrate for receiving the semiconductor device” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.
  




    PNG
    media_image1.png
    244
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    580
    media_image2.png
    Greyscale


 



Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McVicker(USPATENT: 9437519, hereinafter McVicker) in view of Ahuja (USPGPUB DOCUMENT: 2016/0155682, hereinafter Ahuja) and Shen.


Re claim 15 McVicker discloses in Fig 3A, please see modified figure in office action, an electronic apparatus comprising: at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
an electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) for receiving the at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
a thermal interface material(1 of McVicker) on the at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker], a lid(6/17)[col4,lines1-10 of McVicker] 

McVicker does not specifically teach the thermal interface material(1 of McVicker) chosen so as to be flexible up to a joining temperature of the at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker] to the electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker); a one-piece lid


Ahuja discloses in Fig 8 an electronic apparatus comprising: 
the thermal interface material(thermal grease TIM of Ahuja)[0046, 0064] chosen so as to be flexible up to a joining temperature of the at least one semiconductor device(left/right 808) to the electronic packaging substrate(801);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ahuja to the teachings of McVicker in order to thermal interface material are typically high thermal conductivity materials that become liquidous or near-liquidous at operating temperatures [0046, Ahuja]

McVicker and Ahuja do not specifically teach a one-piece lid

Shen discloses in Fig 8B, please see modified figure in office action,  a one-piece lid (1000 of Shen).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Shen to the teachings of McVicker in order to have the risk of delamination failure may be reduced [0030, Shen].  


Regarding the limitation “the thermal interface material chosen so as to be flexible up to a joining temperature of the at least one semiconductor device to the electronic packaging substrate”, the combination of McVicker and Ahuja and Shen teach an electronic apparatus comprising a thermal grease thermal interface material (thermal grease TIM of Ahuja)[0046, 0064 of Ahuja].  This is being interpreted as corresponding to the thermal interface material chosen so as to be flexible up to a joining temperature of the at least one semiconductor device to the electronic packaging substrate as the applicant discloses the flexibility up to a joining temperature of the at least one semiconductor device to the electronic packaging substrate properties of a thermal interface material as a result of thermal grease thermal interface material as evidenced in paragraph [0006,0065] of the specification.  





Re claim 16 McVicker and Ahuja and Shen disclose the electronic apparatus of claim 15 wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) comprises a slot(left/right 5 of McVicker) (803 of Ahuja) in a surface of the lid(6/17)[col4,lines1-10 of McVicker] facing away from the thermal interface material(1 of McVicker).

Re claim 17 McVicker and Ahuja and Shen disclose the electronic apparatus of claim 16 wherein the slot(left/right 5 of McVicker) extends across the surface of the lid(6/17)[col4,lines1-10 of McVicker] at least to a width or length of the at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker] ((left/right 5 of McVicker  extend across bottom surface and from outermost left/right 5 is at least to a width or length of the at least one semiconductor device)) and is over a centerline of the at least one semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker].

Re claim 18 McVicker and Ahuja and Shen disclose the electronic apparatus of claim 16 further comprising at least one additional semiconductor device (left/right 808 of Ahuja) 

Re claim 19 McVicker and Ahuja and Shen disclose the electronic apparatus of claim 16 further comprising at least one additional semiconductor device(left/right 808 of Ahuja) wherein the semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker]s are placed close to one
another so that there is a gap between a pair of semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker]s and further comprising a hinge (5 swings with the die 2 and may therefore be interpreted as a hinge)[col4,lines 20-30 of McVicker]) that is parallel(5 extends in the left/right direction) to the gap and is directly (803 of Ahuja is directly over the gap) over the gap.

Re claim 20 McVicker and Ahuja and Shen disclose the electronic apparatus of claim 15 wherein the zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) is a designed area at a targeted location of the lid(6/17)[col4,lines1-10 of McVicker] to increase flexibility (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] of the lid(6/17)[col4,lines1-10 of McVicker] at the targeted location of the lid(6/17)[col4,lines1-10 of McVicker].



Claim Objections

Claim 2 ( and dependent claim 3) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 would be allowable based on the following limitation: wherein the lid comprises at least two opposed sides projecting from the lid in a direction perpendicular to a surface of the electronic packaging substrate, and wherein the zone of targeted flexibility comprises a notch in each of the two opposed sides such that the notches are aligned with each other and with a centerline of the semiconductor device.


Allowable Subject Matter
Claims 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 5-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic apparatus comprising:
a first slot and a second slot each parallel to and spaced from the gap, the first slot being directly over a first semiconductor device of the pair of semiconductor devices 
In the reference of record McVicker(USPATENT: 9437519) discloses in Fig 3A, please see modified figure in office action, an electronic apparatus comprising: a semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
an electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) for receiving the  semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker], a thermal interface material(1 of McVicker) on the  semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker], 
a lid(6/17)[col4,lines1-10 of McVicker] having at least one zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] in contact with the thermal interface material(1 of McVicker) but does not disclose the relationship of a first slot and a second slot each parallel to and spaced from the gap, the first slot being directly over a first semiconductor device of the pair of semiconductor devices and the second slot being directly over a second semiconductor device of the pair of semiconductor devices.  Therefore, it would not be obvious to make the electronic apparatus as claimed.

Response to Arguments



Applicant argues with respect to claim 1 that McVicker "Despite McVicker disclosing a lid, the lid 3 of McVicker comprises multiple components, the lid frame 17 and the insert 6. As such, McVicker does not disclose a one-piece lid. ".  The limitation is met by a combination of the references of McVicker and Shen.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues with respect to claim 2 that McVicker " Applicant respectfully submits the Office Action failed to present a prima facie rejection of claim 2, and McVicker fails to disclose wherein the lid comprises at least two opposed sides projecting from the lid and wherein the zone of targeted flexibility comprises a notch in each of the two opposed sides such that the notches are aligned with each other and with a centerline of the semiconductor device, as is required by Applicant’s claim 2". Upon further review the primary has determined the rejections for claims 2  from the previous office action have been overcome.  

Applicant argues with respect to claim 3 that McVicker " Applicant respectfully submits the Office Action failed to present a prima facie rejection of claim 2, and McVicker in view of Ahuja fails to teach or suggest wherein the lid comprises a third side 

Applicant argues with respect to claim 15 that McVicker " Applicant respectfully submits McVicker fails to disclose a one-piece lid in contact with the thermal interface material and having a zone of targeted flexibility such that the zone of targeted flexibility is directly over the at least one semiconductor device, as is required by Applicant’s claim 15". The limitation is met by a combination of the references of McVicker and Ahuja and Shen.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
.  
Applicant argues with respect to claim 5 that McVicker " Claim 5 is hereby amended to require the allowable subject matter of dependent claim 12". Upon further review the primary has determined the rejections for claims 5 (and dependent claims 6-14) from the previous office action have been overcome.  
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICIA D VALENZUELA/           Primary Examiner, Art Unit 2819